Opinion issued January 15, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-17-00937-CV
                            ———————————
 ANTHONY MCGILL AND AP MCGILL ENTERPRISE, LLC, Appellant
                                         V.
                     GJG PRODUCTIONS, INC., Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-38653


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed September 6, 2017. Appellants,

Anthony McGill and AP McGill Enterprise, LLC, filed a motion for new trial;

therefore, appellants had 90 days from the date the judgment was signed to file

their notice of appeal. See TEX. R. APP. P. 26.1(a)(1). Appellants filed their notice
of appeal on December 8, 2017, three days after it was due. Appellants did not file

a motion for an extension of time.

      Although this court construes notices of appeal filed within the fifteen days

following the deadline imposed by Rule 26.1(a)(1) as implied motions for an

extension of time, appealing parties are still required to provide a “reasonable

explanation” for their failure to timely file their notices of appeal. See Brown

Mech. Servs., Inc. v. Mountbatten Sur. Co., 377 S.W.3d 40, 42 (Tex. App.—

Houston [1st Dist.] 2012, no pet.). Appellants did not include a “reasonable

explanation” in their notice of appeal. Accordingly, on November 1, 2018, this

court sent appellants a notice informing them that their appeal may be dismissed

unless they filed within ten days a “reasonable explanation” for their untimely

notice of appeal. Appellants have not responded.

                                     Conclusion

      Because appellants have failed to file a reasonable explanation for their

untimely notice of appeal, despite being directed to do so, we dismiss this appeal

for want of jurisdiction. See TEX. R. APP. P. 25.1(b), 42.3(a), (c).



                                               Richard Hightower
                                               Justice

Panel consists of Justices Lloyd, Kelly, and Hightower.



                                           2